          Case 1:16-cv-01533-ABJ Document 68 Filed 04/10/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


OI EUROPEAN GROUP B.V.,

                                         Plaintiff,
                          v.                                   Case No. 1:16-cv-01533-ABJ

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                       Defendant.

           DEFENDANT BOLIVARIAN REPUBLIC OF VENEZUELA’S
        MOTION TO CONTINUE THE APRIL 15, 2019 STATUS CONFERENCE

       Pursuant to LCvR 16.1(b), the Bolivarian Republic of Venezuela respectfully requests

that the status conference set for April 15, 2019, be continued to a later date.

       Earlier today, this Court entered a Minute Order directing the parties, including

representatives of both sets of attorneys who have entered appearances on behalf of the Republic,

to appear before this Court for a status conference on April 15, 2019, at 10 AM in Courtroom 3.

The Republic seeks to continue this status conference because the undersigned counsel for the

Republic is already scheduled to appear before the United States Court of Appeals for the Third

Circuit for oral argument on April 15, 2019, in Philadelphia, Pennsylvania, in the consolidated

proceedings of Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, Nos. 18-2797, 18-

2889, and 18-3124. The undersigned counsel is counsel of record in the Crystallex proceedings

for Petróleos de Venezuela, S.A., the Republic’s national oil company. This motion is made in

good faith and not for the purposes of delay. Accordingly, the Republic asks this Court to grant

this motion and continue the April 15, 2019 status conference to a later date.

       The undersigned counsel for the Republic has consulted with counsel for Plaintiff and

GST. Plaintiff’s counsel consents to a continuance if the hearing is held during the week of
         Case 1:16-cv-01533-ABJ Document 68 Filed 04/10/19 Page 2 of 2



April 15. GST also consents to a continuance, but is only available on April 16 of that week, a

date which the undersigned cannot accommodate, and thereafter is unavailable until April 29.


Dated: April 10, 2019


                                                    Respectfully submitted,

                                                     CURTIS, MALLET-PREVOST,
                                                     COLT & MOSLE LLP

                                                     By: /s/ Joseph D. Pizzurro
                                                     Joseph D. Pizzurro
                                                     (D.C. Bar No. 468922)
                                                     1717 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20006
                                                     Tel.: (202) 452-7373
                                                     Fax: (202) 452-7333
                                                     Email: jpizzurro@curtis.com

                                                     Attorneys for Defendant
                                                     Bolivarian Republic of Venezuela




                                              -2-
